Citation Nr: 1800141	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  16-24 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
	
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a back disability that is related to his service.  The Board notes that the Veteran's service treatment records document treatment for back symptoms on several occasions from May 1971 to December 1971.  Also, his May 1973 separation examination documented questionable muscle spasms of the back.  

The Veteran was provided a VA examination for his back disability in December 2014.  After examination of the Veteran, the VA examiner diagnosed the Veteran with degenerative disc disease, foraminal/lateral recess/central stenosis and concluded that it is less likely than not that the Veteran's back disability is related to service.  The examiner's rationale for his conclusion was based on his finding that while muscle spasms were documented on the Veteran's separation examination, there was no evidence of injury or diagnosis relating to a possible chronic lumbar spine condition.  He also opined that the Veteran's current lumbar spine condition is more likely related to chronic degenerative changes that occur over time.  Further, he opined that the Veteran's current degenerative lumbar spine condition is more related to an increase in weight over time.  

While the Board acknowledges the VA examiner's opinion, the Board also notes that during a private treatment evaluation in April 2013 with Dr. A.M., the Veteran reported that he had medical treatment for his back in the 1980s and also had an MRI of the lumbar spine over 20 years ago.  Pertinently, these records were not addressed by the VA examiner and indeed, these records are not associated with the claims folder.  As these records may be of probative value as to whether the Veteran has a chronic back disability that had its onset in service, the Board finds that these records should be obtained and associated with the claims folder.  Moreover, if these records are obtained, an addendum opinion should be obtained from the December 2014 VA examiner which considers these records.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  Of particular interest are medical records identified during a private treatment evaluation in April 2013 with Dr. A.M. wherein the Veteran reported that he had medical treatment for his back in the 1980s as well as an MRI of the lumbar spine over 20 years ago.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  
2. If, and only if, additional medical records pertaining to treatment for the Veteran's back are associated with the claims folder, then forward the claims file to the VA examiner who provided the VA examination for the Veteran in December 2014 to provide an opinion as to the etiology of the Veteran's lumbar spine disability.  If that examiner is not available, then forward the claims file to another appropriate medical professional.  The examiner is requested to review all pertinent records associated with the claims folder, including the Veteran's service treatment records, post-service medical records, and lay statements.

If the clinician determines that another examination is needed, the Veteran should be scheduled for a new examination.  

Based on the review of the Veteran's claims file, the examiner is asked to opine on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a current lumbar spine disability that is related to his service, to include his in-service complaints of back symptoms.  The examiner should also address the documentation of back spasms on the Veteran's May 1973 separation examination.    

A complete rationale for any opinion offered must be provided.  

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




